Citation Nr: 1025449	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from October 2003 to October 2007.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a February 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for PTSD and assigned 
an initial disability evaluation of 30 percent.  The Veteran 
filed a notice of disagreement, and in March 2009, the rating was 
increased to 50 percent, effective from October 2007, the date of 
the grant of service connection.  

The Veteran presented testimony at a Board hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript of 
the hearing is associated with the Veteran's claim folder.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
not been manifested by occupational and social impairment with 
deficiencies in most areas and inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125- 4.130, 
Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO provided the appellant pre-adjudication notice by letter 
dated in October 2007, which substantially required with the 
notice requirements for a service connection claim.  Complete 
notice was sent in May 2008, and the claim was readjudicated in 
an April 2009 statement of the case.  

VA has obtained service treatment records, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the appellant 
the opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Increased Rating for PTSD

The Veteran is seeking a disability rating in excess of 50 
percent for PTSD.  Service connection was granted effective 
October 2007, and an initial disability rating of 30 percent was 
assigned.  The Veteran appealed, and in April 2009 the rating was 
increased to 50 percent, effective from October 2007.  The 
Veteran contends that his symptoms warrant a higher rating.  
Specifically, he asserts that he experiences difficulty sleeping, 
flashbacks, and homicidal ideation.  During his March 2010 Board 
hearing, he testified that he has poor sleep due to nightmares, 
daily panic attacks, and difficulty in interpersonal 
relationships.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  38 
U.S.C.A. § 1155.  The disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  A higher evaluation shall be 
assigned where the disability picture more nearly approximates 
the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Following an initial award of 
service connection for a disability, separate ratings can be 
assigned for separate periods of time based on facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
presented more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.


When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and to the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Consideration will also be given to the extent of 
social impairment, but an evaluation shall not be based solely on 
social impairment. 38 C.F.R. § 4.126.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM-IV).  GAF scores between 51 to 60 are indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  GAF scores between 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A rating of 100 percent is not warranted unless there is total 
occupational and social impairment due to symptoms such as gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of closes relatives, own occupation, or own name.  
Id.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Discussion

Service records reflect that the Veteran reported experiencing 
PTSD symptoms in a September 2007 health assessment prior to 
separation.  He noted that he had not been treated for this 
condition.  He described his symptoms as hypervigilance, anxiety, 
and poor sleep due to nightmares.  

The Veteran was afforded a VA psychiatric evaluation in December 
2007.  He reported that had trouble sleeping and did not like to 
sleep because he had vivid nightmares about combat situations 
approximately 3 times per week.  He reported seeing silhouettes 
and objects on the side of the road while driving.  The Veteran 
stated that he was able to go out in crowds, although this caused 
some anxiety and hypervigilance.  He was frequently anxious and 
startled by noise.  The Veteran was living with his father, and 
he denied any legal problems or drug abuse.  He reported that he 
had behavioral trouble in high school and was suspended and 
expelled for fighting.  

On examination, the Veteran was alert and oriented. His affect 
was blunted, but he demonstrated adequate attention and was not 
distractible.  His insight was adequate and his memory was within 
normal limits.  Spontaneous speech was fluent, grammatical, and 
free of paraphrasias.  He was logical and goal directed.  The 
Veteran did demonstrate pressured speech and became restless when 
discussing traumatic events he had experienced in Iraq.  He did 
not report any symptoms of depression, and he denied any suicidal 
or homicidal ideation or intent.  Eye contact was good, and there 
was no evidence of a thought disorder.  The examiner diagnosed 
PTSD with moderate impairment in social functioning and at least 
minimal impairment in occupational functioning.  He assessed the 
Veteran's GAF as 55 and described his overall level of disability 
as mild.  

VA outpatient treatment records reflect that the Veteran sought 
treatment in the emergency room in February 2008, when he was 
having trouble sleeping due to nightmares.  He reported that he 
was having no thoughts of hurting himself.  He opted to leave 
without being evaluated.  He later sought assistance from a VA 
social worker.  The Veteran reported that he was having 
nightmares and wanted medications to help him sleep as well as 
mental health care.  The Veteran was seen by a VA psychiatrist in 
March 2008.  He reported insomnia that had been worsening for 4 
to 5 months, as well as nightmares about his service.  He 
reported that he was more sensitive to what people say in 
conversation and how they look at him, but he denied panic 
attacks, agoraphobia, avoidance, or paranoia.  He denied problems 
with impulse control.  The Veteran stated that he had some 
hobbies and friends, and he was hoping to study for a career in 
journalism or photography.  The examiner noted that he denied 
symptoms consistent with PTSD.  The examiner judged his speech as 
normal in all spheres and his thought process as goal directed, 
although he was preoccupied with his sleep problems.  Judgment, 
insight, and impulse control were intact, and the Veteran denied 
suicidal or homicidal thoughts.  He completed a suicide risk 
assessment in which his suicide risk was determined to be low.  

The Veteran presented for a mental health appointment in April 
2008.  He reported intrusive recollections of combat scenarios, 
hypervigilance, and nightmares.  His affect was restricted and 
anxious and his mood was depressed.  Thought processes were 
linear and goal-directed, without hallucinations or delusions.  
The Veteran denied suicidal or homicidal ideation or intent.  His 
insight, judgment, memory, and concentration were impaired 
secondary to anxiety.  Later that month, the Veteran reported 
that he was getting into arguments with his family and 
experiencing a lot of anger.  A treatment note dated in May 2008 
indicates that the Veteran was suffering from "chronic prolonged 
severe PTSD with current exacerbation" and was not making 
progress.  

The Veteran was afforded a VA psychiatric examination in February 
2009.  He reported that he was taking medication and 
participating in group therapy with no significant remission of 
his symptoms.  He continued to report poor sleep with nightmares 
up to 5 times per week.  He described flashbacks as a result of 
firing noises from a nearby military base.  The Veteran also 
reported hypervigilance and exaggerated startle response, as well 
as difficulty being in crowds.  He stated that he was having 
problems with anger and irritability, which was causing 
difficulty in family relationships.  He had been in a physical 
fight one month earlier.  The Veteran was not employed and he 
stated that he was having trouble with his girlfriend.  He had 
completed two college classes the previous semester and was 
looking for employment.  He was anxious at the thought of working 
with other people.  

On examination, the Veteran was alert and oriented.  His thought 
process was linear and insight was demonstrated.  His affect was 
blunted, but spontaneous speech was fluent, grammatical and free 
of paraphasias.  Attention and memory were intact.  In response 
to questions about hallucinations, the Veteran reported that he 
saw silhouettes and objects at night.  He denied suicidal or 
homicidal ideation.  The examiner noted that he had moderate 
impairment in overall functioning, moderate social impairment, 
and mild to moderate impairment in occupational functioning.  


During the Board hearing in March 2010, the Veteran reported that 
he was employed as a security guard.  He stated that his sleep 
disturbance caused him to feel tired and unfocused at work.  The 
Veteran described periods of anger that he felt he could not 
control, and he reported that he had a physical altercation with 
his father.  He asserted that his symptoms had not changed since 
PTSD was first diagnosed, but he believed they warranted a higher 
rating.  

After careful consideration, the Board concludes that a 
disability rating in excess of 50 percent is not warranted for 
the Veteran's PTSD.  Throughout the rating period on appeal, his 
PTSD has been manifested by no more than moderate symptomatology 
consistent with a 50 percent rating.  More specifically, he has 
not exhibited occupational and social impairment with 
deficiencies in most areas.  His symptoms have primarily included 
nightmares, sleep disturbance, anxiety, blunted affect, and 
difficulty in maintaining social relationships, all of which are 
contemplated by the current 50 percent rating.  Throughout the 
rating period, the Veteran has maintained relationships, 
successfully completed college courses, and obtained and 
maintained employment.  He has not at any time demonstrated 
deficiencies in judgment, thinking or mood, suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical speech, depression, spatial disorientation, or neglect 
of personal appearance and hygiene.  

The Board acknowledges that one psychologist described the 
Veteran's condition as "chronic prolonged severe PTSD" in May 
2008.  However, several other providers have concurred in their 
assessment of the Veteran's symptoms as mild to moderate.  The 
Board further acknowledges that the Veteran reports periods of 
irritability and anger which have apparently led to violence on 
two occasions, which is one symptom associated with a higher 
rating.  Nonetheless, the Veteran's overall disability picture 
more closely approximates the criteria for a 50 percent rating.  
Accordingly, a higher evaluation for PTSD is denied.  

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's PTSD.  
The Veteran's disability is manifested by impairment in social 
and occupational functioning.  The rating criteria contemplate 
these impairments; hence, referral for consideration of an 
extraschedular rating is not warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

A disability rating in excess of 50 percent for PTSD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


